DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 9/27/2021 and 1/5/2022 have been considered.  

Drawings
The drawings filed on 6/15/2020 are accepted.  

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US-2016/0092532 hereinafter, Jia) in view of Thakur (US-2020/0312153).
Regarding claim 1, Jia teaches a method comprising:
i.e. derivative data), the FE instance (Fig. 1 [104]) being configured to communicate with a client device (Fig. 1 [102x]) associated with a first user; (Page 3 [0026])
establish a bi-directional connection between the FE instance and the plurality of RTG instances; (Page 3 [0026] and Page 4 [0032] i.e. server [104] receives information from the client device, that is sent for processing and then receives derivative information which can be sent back to the client device)
receiving, by the FE instance, a status update from the client device; (Page 3 [0026-0028])
determining, by the FE instance, that a first device object corresponding to the client device is stored on a first RTG instance of the plurality of RTG instances; (Page 5 [0046-0048]) and
transmitting a first message comprising the status update from the FE instance to the first RTG instance to update the first device object.  (Pages 3-4 [0031] and Page 5 [0040])
Jia differs from the claimed invention by not explicitly reciting the connection between the FE instance and the plurality of RTG instances is a remote procedure call (RPC).  

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Jia after modifying it to incorporate bidirectional remote procedure call flows of Thakur since RPCs simplify programming tasks for a programmer by performing the processing at a remote location while coding it as if it were happening locally.  
Regarding claim 2, Jia in view of Thakur teaches wherein the FE instance comprises a proxy object and routing information (Jia Page 5 [0044]), a first portion of routing information indicates that the first RTG instance comprises a first subset of the plurality of device objects and that a second RTG instance of the plurality of RTG instances comprises a second subset of the plurality of device objects.  (Page 5 [0044-0048] storing to the appropriate record database [210a/210b] and the ability to know which information is stored in which database)
Regarding claim 3, Jia in view of Thakur teaches wherein the first RTG instance comprises a second portion of routing information that identifies the first subset of the plurality of device objects handled by the first RTG instance.  (Jia Page 5 [0040-0043])
Regarding claim 4, Jia in view of Thakur teaches storing the first and second portions of routing information on a real-time graph configuration map; (Jia Page 5 [0044]) and
periodically updating the first and second portions stored on the FE instance and the first RTG instance.  (Jia Page 3 [0027-0028])

generating a second FE instance in response to receiving the status update from the second client device, the second FE instance having a bi-directional streaming RPC connection to the plurality of RTG instances.  (Jia Page 4 [0033] note: the Examiner views this as being equivalent duplication of parts to multiply the effect of supporting multiple users, from the method found in claim 1.  See additionally MPEP 2144.04(VI)(B))
Regarding claim 12, Jia in view of Thakur teaches wherein the first message comprises location information or location sharing preferences of the first user.  (Jia Page 4 [0039])
Regarding claim 13, Jia in view of Thakur teaches wherein the first object is an offline device object that only stores the location information or location sharing preferences of the first user.  (Jia Page 5 [0042] “the content of the user profile data cache 220 is chosen based on the data type (e.g., socially connections of user accounts, location-related privacy settings of the user accounts, etc.” and Page 8 [0076] “The user profile information stored in the profile store 610 describes the users of the social networking system 602, including biographic, demographic, and other types of descriptive information, e.g., work experience, educational history, gender, hobbies or preferences, location and the like”)
Regarding claim 15, Jia in view of Thakur teaches moving data from the FE instance to a database storage location and deleting the FE instance after a threshold period of time.  (Jia Page 5 [0042])
.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Thakur as applied to claim 1 above, and further in view of Kremins (US-2016/0380955).
Regarding claim 16, Jia in view of Thakur teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein the FE instance and the plurality of RTG instances are associated with a first geographical region, further comprising:
establishing a connection between the FE instance and an inter-region proxy node;
receiving, by the FE instance, a second message directed to a second device object corresponding to a second user;
determining that the second device object is associated with a second geographical region; and
transmitting the second message to the inter-region proxy node.  
In an analogous art, Kremins teaches a web-based social network for conveniently connecting to members worldwide (Abstract) that includes storing members information at hubs based on the users’ location in order to have physically proximate users stored at the same hub.  (Page 3 [0029-0030])  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Jia in view of Thakur after modifying it to incorporate the ability to service specific geographic areas with specific servers of Kremins since it ensures faster updates/serving of social network .  

Allowable Subject Matter
Claims 5-7, 9-11, 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner was unable to find the combination of teaching found in claims 5-7, 9-11, 14, 17 or 18, when considering the intervening and independent claims, in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew C Sams/           Primary Examiner, Art Unit 2646